         Case 1:21-cv-00182-JRS-DML Document 1-1 Filed 01/22/21 Page 1 of 14 PageID  #: 5
                                                                                  Filed: 1/4/2021                                                 3:20   PM
                                                                                                                                                    CI    k
                                                                Monroe   Circuit Court 6                                         Monroe County,   Indiaer:a
STATE OF INDIANA                                                        IN   THE DIVISION COURT NO. _
COUNTY OF MONROE                                                        2021   TERM
Traci Leturgez, as Parent and Natural                                   CAUSE NO.: 53D_-2101-CT-
Guardian, 0f Lilly Leturgez,
Plaintiff.                                                                                     53C06-21 01 -CT-000006

vs.


Target Corporation,
Defendant.

                                                      APPEARANCE BY ATTORNEY

Party Classiﬁcation:              Initiating   _XXX_          Responding                 Intervening


1.    The undersigned attorney and             all   attorneys listed   on   this   form now appear        in this case for the following party
member(s): Lilly Leturgez


2.    Applicable attorney information for service as required by Trial Rule 5(B)(2) and for case information as
required   by Trial Rules 3.1 and 77(B) is as follows:

Anthony      J.    Oliveira                                   Attorney NO.: 27612-64
Dennis,    Wenger          & Abrell, P.C.
324 W. Jackson Street                                         Muncie, Indiana 47305
Phone: (765) 288-8950                                         FAX: (765) 289-5803

3.    There are other party members: Yes                                 N0         XX     .




4.    Ifﬁrst initiatingpartyﬁling this case, the Clerk              is   requested t0 assign this case the following Case Type
under Administrative Rule 9(b)(3):                   CT   .




5.    Iwill accept service by          FAX at the above noted number:               Yes                    N0    XX    .




6.    This case involves support issues. Yes                             N0          XX         .




7.    There are related cases. Yes             __       N0 XX            .




8.    This form has been served on             all   other parties. Certiﬁcate of Service           is   attached.
          Yes            XX   .   N0

9.    Additional information required by local rule:


Dated    this     4_th
                         day 0f Januagy, 2021.




                                                                        /S/Am‘h0m/ J. Oliveim
                                                                        Anthony J. Oliveira, #27612-64




                                                                 EXHIBIT "A"
         Case 1:21-cv-00182-JRS-DML Document 1-1 Filed 01/22/21 Page 2 of 14 PageID #: 6


                                                 CERTIFICATE OF SERVICE

                             on the   4th
          I   certify that        day ofJanuary, 2021 service 0f a true and complete copy ofthe above and foregoing
pleading 0r paper was           made upon each
                                             party or attorney 0f record herein by depositing the same in the United
States   Mail in    envelopes properly addressed t0 each of them and With sufﬁcient ﬁrst class postage afﬁxed.




                                                         /s/Anth0ny J. Oliveira
                                                         Anthony J. Oliveira, #27612-64
                                                         Attorney for Plaintiff
                                                         DENNIS, WENGER & ABRELL,          P.C.
                                                         324 W. Jackson Street
                                                         Muncie, Indiana 47305
                                                         Phone: (765) 288-4425
Case 1:21-cv-00182-JRS-DML Document 1-1 Filed 01/22/21 Page 3 of 14 PageID  #: 7
                                                                         Filed: 1/4/2021 3:20 PM
                                                                                                               Clerk
                                          Monroe Circuit Court 6                              Monroe County, Indiana



STATE OF INDIANA                                        IN THE DIVISION COURT NO. __
COUNTY OF MONROE                                        2021 TERM

Traci Leturgez, as Parent and Natural                   CAUSE NO.: 53D___-2101-CT-_____
Guardian, of Lilly Leturgez,
Plaintiff.                                                         53C06-2101-CT-000006

vs.

Target Corporation,
Defendant.

                                              COMPLAINT

COMES NOW the Plaintiff, Traci Leturgez, as Parent and Natural Guardian, of Lilly Leturgez, by

and through counsel, and for her claim against the Defendant, Target Corporation, would state and

allege, upon information and belief, as follows:



                                               PARTIES

1) On January 7th, 2020, Plaintiff, Lilly Leturgez (Minor), was injured at the Target store, in

      Bloomington, Indiana operated by Target Corporation.

2) At all times relevant hereto, Plaintiff is and was a resident of Monroe County, Indiana.

3) Defendant, Target Corporation is and was, at all relevant times hereto, operating a business in

      Monroe County, Indiana, with a primary office located in Minneapolis, Minnesota.



                                     JURISDICTION AND VENUE

4) Jurisdiction over the parties and the subject matter of this action and venue may be properly

      exercised by this Court, pursuant to Trial Procedure Rules 4 and 75.



                           FACTUAL BACKGROUND AND CHARGE

5) On January 7th, 2020, Plaintiff, Lilly Leturgez (Minor), was a business invitee shopping in the

      Target store in Bloomington, Indiana.
Case 1:21-cv-00182-JRS-DML Document 1-1 Filed 01/22/21 Page 4 of 14 PageID #: 8



6)    Defendant, as owners and operators of the             store, 0r   through   its   agents or employees, negligently


      failed to maintain the      ﬂoor of the   store in a reasonably safe condition.


7)    Defendant, as owners and operators of the             store, 0r   through   its   agents or employees, allowed a


      ﬁle folder from the displays t0        fall   0n the ﬂoor and remain 0n the ﬂoor of the            store   When

      Defendant, or    its   agents 0r employees, knew, 0r in the exercise 0f reasonable care should have


      known,    that the debris created      an unreasonable risk 0f harm t0 customers in the               store.



8)    Defendant, as owners and operators of the             store, 0r   through   its   agents or employees, failed t0


      warn    Plaintiff of the   danger presented by the presence of the debris on the ﬂoor.


9)    Defendant failed       t0 provide a nonslip surface      on the ﬂoor of the        store.



10) Defendant failed to otherwise exercise due care With respect t0 the matters alleged in this


      Complaint.


11)   As   a direct and proximate result of the negligence of Defendants as set forth below, Plaintiff


      slipped 0n the debris and      fell   while in the   store.



12) Plaintiff contends that as a result 0f this negligence, negligence per se, and other negligent acts


      and omissions, by the Defendant           that Plaintiff has    been seriously      injured, has experienced pain,


      suffering and mental anguish, has incurred medical, hospital and doctor expenses and                           is   unable


      t0 lead life in the channels she       was accustomed         to before his slip    and   fall injuries   caused by the


      fault   0f the Defendant.


13)   As   a result 0f the incident, Plaintiff, sustained multiple leg fractures Which had to be surgically


      repaired   by implanting medical hardware            in the Plaintiff s leg.


14) Plaintiff has incurred past medical expenses and Will incur future medical expenses.


15) Plaintiff has suffered and will continue t0 suffer              from tremendous pain and mental anguish

      associated with the incident.


16) Defendant      had a duty of care       to ensure the premises       were   safe;   and Defendant breached            that


      duty 0f due care by:


      a)    failing to maintain the    aforementioned premises, including walkways, in a reasonably safe
Case 1:21-cv-00182-JRS-DML Document 1-1 Filed 01/22/21 Page 5 of 14 PageID #: 9



           condition for persons lawfully on said premises, to include the Plaintiff herein,


      b)   Failed to warn the Plaintiff and other persons lawfully 0n said premises of the dangerous


           condition   when Defendants knew      or should have     known      in the exercise    of ordinary care that


           said warning   was necessary    t0 prevent injury t0 the Plaintiff.


      c)   Failed t0   make   a reasonable inspection of   its   premises      When   it   knew   or in the exercise of


           ordinary care should have     known   that said inspection        was necessary   to prevent injury to the


           Plaintiff and others lawfully   0n said premises.

      d)   Was   otherwise careless and negligent in the operation of its premises


      e)   and in other ways   t0   be discovered and proven     at trial.



17)   As   a direct and proximate result 0f the negligence 0f the Defendants, Plaintiff, Lilly Leturgez


      has suffered and will continue t0 suffer from physical injuries, mental anguish, and pain; has


      incurred past medical expenses and will incur future medical expenses, such that Defendants


      are liable to Plaintiff, Lilly Leturgez for her damages.




                                                    PRAYER

           WHEREFORE, the Plaintiff prays         for judgment against the        Defendant in an amount Which

is   reasonable and just under the circumstances, together with interest, costs and such other relief as


t0 this    Honorable Court seems just and proper.




                                                    Respectfully submitted,




                                                      Anthony J. Oliveira
                                                    /s/

                                                    Anthony J. Oliveira, Atty. N0. 27612-64
                                                    ATTORNEY FOR PLAINITFF
     Case 1:21-cv-00182-JRS-DML Document 1-1 Filed 01/22/21 Page 6 of 14 PageIDFiled:
                                                                                 #: 101/4/2021                                                            3:20 PM
                                                                                                                                                             Clerk
                                                                   Monroe   Circuit Court 6                                               Monroe   County, Indiana


                                                                          SUMMONS
STATE OF INDIANA                                                                  IN     THE DIVISION COURT NO. _
COUNTY OF MONROE                                                                  2021     TERM
Traci Leturgez, as Parent and Natural                                             CAUSE NO.: 53D_-2101-CT-
Guardian, 0f Lilly Leturgez,                                                                    53C06-21 01 -CT-000006
Plaintiff.


vs.


Target Corporation,
Defendant.

              T0 Defendant: T0 CEO,               or Highest Corporate Ofﬁcer Found, Target Corporation, 1000 Nicollet
Mall, Minneapolis,                 MN 55403, United States
             You have been              sued by the person(s) named “Plaintiff” in the Court stated above for a complaint
accompanies            this      summons

              The nature of the suit against you is stated in the complaint Which is attached                                t0 this   document.    It

also states the      demand which the Plaintiff has made and wants from youl.

             You must answer the Complaint                     in writing,  by you 0r your attorney, Within twenty (20)2 days
commencing             the day after       you received        this   summons, 0r a judgment will be entered against you for what
the plaintiff has            demanded.

              If you   have a claim for          relief against the Plaintiff arising              from the same transaction or occurrence,
you must           assert   it   in   your written answer.

              The following manner 0f service 0f summons                            is   hereby designated:      CERTIFIED MAIL

                  1/5/2021
    Date:




Anthony           Oliveira,        #27612-64
Dennis,           Wenger     & Abrell, PC
324 West Jackson Street
Muncie, Indiana 47305
Phone: (765) 288-8950
Fax: (765) 289-5803
ATTORNEY FOR PLAINTIFF




1
    If the complaint    is   not attached, a copy    is   available for   you   in the   Ofﬁce 0f the Clerk of said Court.
2
    Or   if the   summons     is   served by registered 0r certiﬁed mail, Within twenty-three (23) days.
     Case 1:21-cv-00182-JRS-DML Document 1-1 Filed 01/22/21 Page 7 of 14 PageID #: 11




                                                     RETURN OF SUMMONS

A.    SERVICE BY MAIL

       Ihereby certify that 0n the      day of                       20                 ,
                                                                                                  at   Bloomington, Indiana,        I

mailed a copy 0f this summons and a copy of the complaint t0 the defendant(s)


by   registered 0r certiﬁed mail, requesting a return receipt and that


         (1) said return receipt          was received by me on        the          day 0f                                      ,



20—,     and   is   attached hereto.


         (2) said mailing       was returned Without acceptance.

         Dated      this                         day of                                            ,
                                                                                                       20




                                                             Clerk


B.    SERVICE BY SHERIFF

         Ihereby      certify that    I   have served     this   summons on the                             day 0f
                           ,
                               20            '




         (1)   By delivering        a copy of the   summons and         a copy 0f the complaint t0 the defendant,




         (2)   By leaving      a copy of the     summons and         a copy 0f the complaint at                       ,
                                                                                                                          the
         dwelling place or usual place of abode of the said defendant


         (3)


                                                   Sheriff 0f                           County, Indiana


                                                   By
                                                             Deputy
     Case 1:21-cv-00182-JRS-DML Document 1-1 Filed 01/22/21 Page 8 of 14 PageIDFiled:
                                                                                 #: 121/4/2021                                                             3:20 PM
                                                                                                                                                              Clerk
                                                                      Monroe    Circuit Court 6                                           Monroe    County, Indiana


                                                                          SUMMONS
STATE OF INDIANA                                                                  IN     THE DIVISION COURT NO. _
COUNTY OF MONROE                                                                  2021     TERM
Traci Leturgez, as Parent and Natural                                             CAUSE NO.: 53D_-2101-CT-
Guardian, 0f Lilly Leturgez,
Plaintiff.
                                                                                                      53C06-21 01 -CT-000006


vs.


Target Corporation,
Defendant.

       T0 Defendant: T0                    CEO 0r Highest Corporate Ofﬁcer Found,                       Target Corporation, 2966         E   3rd   St,

Bloomington, IN 47401


             You have been              sued by the person(s) named “Plaintiff” in the Court stated above for a complaint
accompanies            this      summons

              The nature of the suit against you is stated in the complaint Which is attached                                t0 this   document.         It

also states the      demand which the Plaintiff has made and wants from youl.

             You must answer the Complaint                     in writing,  by you 0r your attorney, Within twenty (20)2 days
commencing             the day after       you received        this   summons, 0r a judgment will be entered against you for what
the plaintiff has            demanded.

              If you   have a claim for          relief against the Plaintiff arising              from the same transaction 0r occurrence,
you must           assert   it   in   your written answer.




                   1/5/2021
    Date:




Anthony           Oliveira,        #27612-64
Dennis,           Wenger     & Abrell, PC
324 West Jackson Street
Muncie, Indiana 47305
Phone: (765) 288-8950
Fax: (765) 289-5803
ATTORNEY FOR PLAINTIFF




1
    If the complaint    is   not attached, a copy    is   available for   you   in the   Ofﬁce 0f the Clerk of said Court.
2
    Or   if the   summons     is   served by registered 0r certiﬁed mail, Within twenty-three (23) days.
     Case 1:21-cv-00182-JRS-DML Document 1-1 Filed 01/22/21 Page 9 of 14 PageID #: 13




                                                     RETURN OF SUMMONS

A.    SERVICE BY MAIL

       Ihereby certify that 0n the      day of                       20                 ,
                                                                                                  at   Bloomington, Indiana,        I

mailed a copy 0f this summons and a copy of the complaint t0 the defendant(s)


by   registered 0r certiﬁed mail, requesting a return receipt and that


         (1) said return receipt          was received by me on        the          day 0f                                      ,



20—,     and   is   attached hereto.


         (2) said mailing       was returned Without acceptance.

         Dated      this                         day of                                            ,
                                                                                                       20




                                                             Clerk


B.    SERVICE BY SHERIFF

         Ihereby      certify that    I   have served     this   summons on the                             day 0f
                           ,
                               20            '




         (1)   By delivering        a copy of the   summons and         a copy 0f the complaint t0 the defendant,




         (2)   By leaving      a copy of the     summons and         a copy 0f the complaint at                       ,
                                                                                                                          the
         dwelling place or usual place of abode of the said defendant


         (3)


                                                   Sheriff 0f                           County, Indiana


                                                   By
                                                             Deputy
    Case 1:21-cv-00182-JRS-DML Document 1-1 Filed 01/22/21 Page 10 of 14 PageID  #: 14
                                                                              Filed: 1/4/2021                                                             3:20 PM
                                                                                                                                                             Clerk
                                                                      Monroe    Circuit Court 6                                           Monroe   County, Indiana


                                                                          SUMMONS
STATE OF INDIANA                                                                  IN     THE DIVISION COURT NO. _
COUNTY OF MONROE                                                                  2021     TERM
Traci Leturgez, as Parent and Natural                                             CAUSE NO.: 53D_-2101-CT-
Guardian, 0f Lilly Leturgez,
Plaintiff.
                                                                                                  53C06-21 01 -CT-000006


vs.


Target Corporation,
Defendant.

              T0 Defendant: T0 Registered Agent                       for Target Corporation,          C T CORPORATION SYSTEM,                     334
North Senate Avenue, Indianapolis, IN, 46204,                             USA

             You have been              sued by the person(s) named “Plaintiff” in the Court stated above for a complaint
accompanies            this      summons

              The nature of the suit against you is stated in the complaint Which is attached                                t0 this   document.    It

also states the      demand which the Plaintiff has made and wants from youl.

             You must answer the Complaint                     in writing,  by you 0r your attorney, Within twenty (20)2 days
commencing             the day after       you received        this   summons, 0r a judgment will be entered against you for what
the plaintiff has            demanded.

              If you   have a claim for          relief against the Plaintiff arising              from the same transaction or occurrence,
you must           assert   it   in   your written answer.

              The following manner 0f service 0f summons                            is   hereby designated:      CERTIFIED MAIL

              1/5/2021
    Date:




Anthony           Oliveira,        #27612-64
Dennis,           Wenger     & Abrell, PC
324 West Jackson Street
Muncie, Indiana 47305
Phone: (765) 288-8950
Fax: (765) 289-5803
ATTORNEY FOR PLAINTIFF




1
    If the complaint    is   not attached, a copy    is   available for   you   in the   Ofﬁce 0f the Clerk of said Court.
2
    Or   if the   summons     is   served by registered 0r certiﬁed mail, Within twenty-three (23) days.
 Case 1:21-cv-00182-JRS-DML Document 1-1 Filed 01/22/21 Page 11 of 14 PageID #: 15




                                                     RETURN OF SUMMONS

A.    SERVICE BY MAIL

       Ihereby certify that 0n the      day of                       20                 ,
                                                                                                  at   Bloomington, Indiana,        I

mailed a copy 0f this summons and a copy of the complaint t0 the defendant(s)


by   registered 0r certiﬁed mail, requesting a return receipt and that


         (1) said return receipt          was received by me on        the          day 0f                                      ,



20—,     and   is   attached hereto.


         (2) said mailing       was returned Without acceptance.

         Dated      this                         day of                                            ,
                                                                                                       20




                                                             Clerk


B.    SERVICE BY SHERIFF

         Ihereby      certify that    I   have served     this   summons on the                             day 0f
                           ,
                               20            '




         (1)   By delivering        a copy of the   summons and         a copy 0f the complaint t0 the defendant,




         (2)   By leaving      a copy of the     summons and         a copy 0f the complaint at                       ,
                                                                                                                          the
         dwelling place or usual place of abode of the said defendant


         (3)


                                                   Sheriff 0f                           County, Indiana


                                                   By
                                                             Deputy
Case 1:21-cv-00182-JRS-DML Document 1-1 Filed 01/22/21 Page 12 of 14 PageID   #: 16
                                                                        Filed: 1/21/2021                                                     10:47   AM
                                                                                                                                Monroe Circuit Court 6
                                                                                                                               Monroe County, Indiana




                               IN    THE MONROE COUNTY SUPERIOR COURT 6
                                             STATE OF INDIANA

  TRACI LETURGEZ,               as Parent     and             )

  Natural Guardian, of Lilly Leturgez,                        )



                                Plaintiff,                    g



                       vs.                                    g        CAUSE NO.:           53C06-2101-CT-000006

  TARGET CORPORATION,                                         3



                                Defendant.                    g



                             E-FILING APPEARANCE                BY ATTORNEY IN CIVIL CASE

  1.    The party on whose behalf this form          is   being ﬁled     is:



                       Initiating:                  Responding:          XX                     Intervening:_; and

  the undersigned attorney and         all   attorneys listed     0n   this    form   now   appear in   this case for the   following
  parties:


  Name   0f party      Target Corporation



  Address 0f party (see Question #6 below ifthis case involves a protectionfrom abuse order, a
  workplace violence restraining order, 0r a no-contact order)




  Telephone # 0f party
   (List 0n continuation page additional parties           this attorney        represents in this case.)


  2.   Attorney information for service as required by Trial Rule 5(B)(2):


             Name:       Jeffrey S. Zines                                     Attorney Number:
                                                                                    15303-29
             Address: Coots, Henke           & Wheeler, P.C.                   317 844-4693
                                                                              Telephone:
                         255 East Carmel Drive                  FAX:           317 573—5385
                         Carmel, Indiana 46032-2689        Computer Address: izipes@chwlaw.com
                       (List 0n continuation page additional attorneys appearingfor above party)




  IMPORTANT: Each attorney speciﬁed on this                 appearance:


       (a)   certiﬁes that the contact information listed for          him on the Indiana Supreme Court R011 0f Attorneys
             is   current and accurate as 0f the date 0f this Notice 0f Appeal;
Case 1:21-cv-00182-JRS-DML Document 1-1 Filed 01/22/21 Page 13 of 14 PageID #: 17




       (b)   acknowledges that all orders, opinions, and notices from the court in this matter that are
             served under Trial Rule 86(G) will be sent to the attorney at the email address(es) speciﬁed
             by the attorney 0n the Roll 0f Attorneys regardless of the contact information listed above for
             the attorney; and
       (c)   understands that he             is   solely responsible for    keeping his R011 0f Attorneys contact information
             accurate, see Ind. Admis. Disc. R. 2(A).


  Attorneys can review and update their R011 of Attorneys contact information 0n the Clerk of Courts POItal
  at http://porta1.courts.in.gov.


  3.    This      is   a   CT       case type as          deﬁned   in administrative rule 8(B)(3):


 4.    This case involves child support issues. Yes:_ No: X (Ifyes, supply social security numbers
 for allfamz'ly members 0n separately attached documentﬁled as conﬁdential information 0n light green
 paper. Use Form TCM—TR3.1-4.)


         This case involves a protection from abuse order, a workplace Violence restraining order, or a no-
  5.

  contact order. Yes:           _    N0            XX      (1f Yes, the initiatingparty     mustprovide an addressfor the purpose
  oflegal service but that address should not be one that exposes the whereabouts ofa petitioner.) The party
  shall use the following address for                purposes of legal service:


                           Attorney’s address
                           The Attorney General Conﬁdentiality program address
                                    (Contact         the    Attorney    General       at   1—800—321—1907    or   e—mail   address     is

                                    confidential@atg.state.in.us).
                           Another address (provide)

  This case involves a petition for involuntary commitment. Yes:                                 No:   7X7
  6.         If   Yes above, provide                the    following regarding the individual subject to the petition for
  involuntary commitment:


                           a.       Name          0f the individual subject to the petition for involuntary commitment         if    it is

                                    not already provided in #1 above:



                           b.       State of Residence 0f person subject to petition:


                           c.       At     least   one of the following pieces of identifying information:
                                    (i)            Date 0f Birth
                                    (ii)           Driver’s License    Number
                                                   State Where issued                 Expiration date
                                    (iii)          State ID number
                                                   State where issued                 Expiration date
                                    (iV)           FBI number
                                    (V)            Indiana Department 0f Corrections Number
                                    (Vi)
                                                   conﬁdential document. Yes        N0_ _
                                                   Social Security Number is available and is being provided           in an attached




  7.    There are related cases.              Yes:_         No:    X   (Ifyes, list   on continuation page)
Case 1:21-cv-00182-JRS-DML Document 1-1 Filed 01/22/21 Page 14 of 14 PageID #: 18




  8    .   Additional information required by local rule:


  9. There are other party members represented by undersigned counsel:                 Yes:_        No:     X   (Ifyes, list   on
  continuation page)


  10. This     form has been served on   all   other panics. Certiﬁcate      Of Service   is   attached:   YesziNo:




                                                          /s/   Jeffrey S. Zipes
                                                  Jeffrey S. Zipes 15303-29
                                                  Target Corporation, Defendant



                                         CERTIFICATE OF SERVICE

         The undersigned hereby certiﬁes that 0n January 21, 2021, I electronically ﬁled the
  foregoing document using the Indiana E-ﬁling System (“IEFS”). I certify that the foregoing person
  was electronically served a copy of the foregoing document:

  Anthony Oliveira
  Dennis,      Wenger   & Abrell, PC
  324 West Jackson Street
  Muncie, Indiana 47305




                                                                     /s/   Jeffrev S. Zipes
                                                                     Jeffrey S. Zipes




  Jeffrey S. Zipes            15303—29
  COOTS HENKE & WHEELER, P.C.
  255 East Carmel Drive
  Carmel, IN 46032
  (317) 844-4693
  jzipes@chwlaw.com
